Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 13 and 14 are objected to because of the following informalities:  
Claims 13 and 14 cannot depends from themselves. 
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 6-7 and 15 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without disclosing the specific steps of forming a strain sensor by submerging a conductive solution into water using a syringe
Claims 6-7 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In claims 6-7 and 15, applicant recites “submerging the conductive solution into water using a syringe”, and “forming the at least one strain sensor using the conductive solution submerged in the water” (see claim 6, lines 3-6) or “ wherein the at least one strain sensor is formed from the conductive solution submerged into water using a syringe” (see claim 15, lines 2-3). 
However, the current specification only repeats the statement that such strain sensor is formed by submerging a conductive solution into water using a syringe, or that the sensor is formed by taking the conductive solution out of water (see [0011] and [0066]).  No other steps are disclosed for the exact method of forming the strain sensor. One skill in the art would not be able to make and /or use the invention without knowing the specific steps of how to make the strain sensor using a conductive solution submerged in water. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 6-7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 6-7 and 15, applicant recites “submerging the conductive solution into water using a syringe”, “forming the at least one strain sensor using the conductive solution submerged in the water” (see claim 6, lines 3-6) and “ wherein the at least one strain sensor is formed from the conductive solution submerged into water using a syringe” (see claim 15, lines 2-3).  It is unclear, how exactly the strain sensor is formed by just submerging a conductive solution into water using a syringe? The current specification only makes a statement that such strain sensor is formed by submerging a conductive solution into water using a syringe, or that the sensor is formed by taking the conductive solution out of water (see [0011] and [0066]). However, the essential steps of forming the strain sensor are missing and such omission amounting to a gap between the steps.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-4, 6-13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Longinotti-Buitoni et al. (U. S. Pub. 2015/0250420) A1.

	As for claim 1, Longinotti-Buitoni et al. discloses a method of manufacturing a clothing-type wearable device (see [0139]—[0148]; [0161]—[0169]; Figs. 1, 2, 20-22), the method comprising:
a step (a) forming a pattern of clothing on a raw material (i.e., designing and cutting/forming the  pattern of a specific garment on a compression fabric material, see [0139]);
a step (b) attaching at least one strain sensor to at least one position within the pattern of clothing, the strain sensor being formed from a conductive solution (attaching the plurality of sensors or SMS by printing and transferring of the conductive ink traces and/insulation, see [0140]);
a step (c) sewing the raw material to which the at least one strain sensor is attached (see the sewing step in [0143]).
As for claim 12, Longinotti-Buitoni et al. discloses a clothing-type wearable device (see [0139]—[0148]; [0161]—[0169]; Figs. 1, 2 and 20-22) comprising:
a body (body of the various garments, such as shirt or pants);
a plurality of first open areas (first arm/sleeve area) and a plurality of second areas (second arm/sleeve area) connected to the body;
at least one strain sensor (see the plurality of sensors integrated in the different garments in Figs. 1, 2 and 22) formed from a conductive solution (carbon black solution) in at least one position on the body, the first open areas, and the second areas;
a communications module (see the communication unit in [0176]) transmitting sensing information detected by the at least one strain sensor to an external terminal device; and
at least one electro-conductive string disposed on the body, the first open areas, and the second areas, with one end of the at least electro-conductive string being connected to the at least one strain sensor, and the other end of the at least electro-conductive string being connected to the communications module string (i.e., using conductive connectors/traces for connecting the plurality of sensors to an interface or processor or the communication module, see [043] and [0162]).
As for claim 2, Longinotti-Buitoni et al. discloses the method according to claim 1,  wherein the raw material includes an insulating raw material (compression fabric, [0149]) and at least one electro-conductive string (conductive connectors/traces for connecting the plurality of sensors to an interface or processor, see [043] and [0162])disposed on the insulating raw material, and the at least one strain sensor is connected to one end of each of the at least one electro-conductive string (see the conductive connectors in Figs. 1A-1C).

As for claim 3, Longinotti-Buitoni et al. discloses the method according to claim 2, further comprising a step (d) of attaching a communications module for transmitting sensing information, detected by the at least one strain sensor, to an external terminal device, the communications module being connected to the other end of the at least one electro-conductive string (see the communication unit in [0176]).

As for claim 4, Longinotti-Buitoni et al. discloses the method according to claim 1, wherein the step (b) comprises:
(bl) applying the conductive solution on the at least one position by screen printing (see [0053]); and
(b2) forming and attaching the at least one strain sensor by performing heat treatment to the applied conductive solution (see [0049]).

As for claims 6-7 and 15, Longinotti-Buitoni et al. discloses the method and device of claims 1 and 12 as disclosed above, comprising : forming the at least one strain sensor using the conductive ink solution( conductive particle with a water-base (see [0279]); and attaching the at least one strain sensor to the at least one position by sewing, wherein the sewing is performed using cloth or a string, the cloth or the string being formed of the same material as the insulating raw material of the raw material ([0143] and [0278]—[0279]).

As for claim 8, 9 and 16, Longinotti-Buitoni et al. discloses wherein a solvent of the conductive solution is an elastic polymer (i.e., binder made of polyurethane, see [0064]), and a solute of the conductive solution is carbon black (see carbon black in [0064]); and wherein a ratio of the elastic polymer ranges from 20% to 40%, and a ratio of the carbon black ranges from 60% to 80% (see [0064]).

As for claim 10, Longinotti-Buitoni et al. discloses the method according to claim 1, wherein the clothing is trousers, and the at least one position is a point at ’which a thigh muscle is located (see the trousers/pants shown in Figs. 2 and 22). 

As for claim 11, Longinotti-Buitoni et al. discloses the method according to claim 1, wherein the at least one strain sensor detects a degree of muscle expansion of a user on which the clothing-type ‘wearable device is worn (i.e., detecting the overloading of muscle, see [0267]).

As for claim 13, Longinotti-Buitoni et al. discloses the clothing-type "wearable device according to claim 12,   "wherein the at least one strain sensor is formed by applying the conductive solution to the at least one position by screen printing(see [0053]) and performing heat treatment to the applied conductive solution(see [0049]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Longinotti-Buitoni et al. (U. S. Pub. 2015/0250420) A1.
As for claims 5 and 14, Longinotti-Buitoni et al. discloses the method and device of claims 1 and 12,  comprising:
applying the conductive solution on a transfer substrate (i.e., printing the conductive ink pattern on the transfer substrate, see [0050]);
forming the at least one strain sensor by performing heat treatment to the applied conductive solution (i.e., applying heat for transferring the conductive ink pattern from the transfer substrate to the compression fabric, see [0049]); and
detaching the at least one strain sensor from the transfer substrate (i.e., peeling the transfer substrate off of the conductive ink pattern, see [0048]) and attaching the detached at least one strain sensor to the at least one position using an adhesive (the adhesive printed onto the substrate over the conductive ink pattern, see [0051]—[0052] and [0279]).
Still referring to claims 5 and 14, Longinotti-Buitoni et al. does not specifically disclose that the transfer substrate is glass.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Longinotti-Buitoni et al., to use glass as the transfer substrate, since glass is a readily available material with non-stick surface for use in the heat transferring step (see [0052]). 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230. The examiner can normally be reached 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY HE/Primary Examiner, Art Unit 2867